 
 
Exhibit 10.3


SOUTHWEST AIRLINES CO.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN


NOTICE OF GRANT OF RESTRICTED STOCK UNITS


Pursuant to the terms of the Southwest Airlines Co. Amended and Restated 2007
Equity Incentive Plan (the “Plan”), Southwest Airlines Co. (the “Company”)
hereby grants to you (the “Participant”) an award of restricted stock units
(“RSUs”) as follows:
Participant:    
Date of Grant:    
Number of RSUs Granted:    


Vesting Schedule
Percentage of RSUs Vesting
Vesting Date
 
 
 
 
 
 



On each Vesting Date, it will be a condition to vesting that the Participant has
continuously served as an Employee, Director, or Advisor (each as defined in the
Plan) from the Date of Grant through the Vesting Date; provided that special
terms will apply if termination of service is due to death or disability (see
enclosed Terms and Conditions).


Participant understands and agrees that the RSUs are granted in accordance with,
and subject to, the terms and conditions of the Plan and the Terms and
Conditions enclosed with this Notice of Grant. The Plan and the prospectus for
the Plan are enclosed with this Notice of Grant. Additional copies of these
documents are available upon request to the Company’s Stock Plan Administration
Department.


By asserting any rights with respect to these RSUs, Participant (and any person
who has acquired the RSUs by will or the laws of descent and distribution or
intestacy) will be deemed to have understood and agreed to the terms and
conditions of the Plan and the accompanying Terms and Conditions.



 
1
 

--------------------------------------------------------------------------------





SOUTHWEST AIRLINES CO.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
TERMS AND CONDITIONS


RESTRICTED STOCK UNITS


By asserting any rights with respect to Restricted Stock Units (“RSUs” or
“Restricted Stock Units”) received pursuant to the Southwest Airlines Co.
Amended and Restated 2007 Equity Incentive Plan (the “Plan”), the recipient of
the RSUs (the “Participant”) will be deemed to have understood and agreed to the
terms and conditions of the Plan and the terms and conditions set forth below.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Plan.
1.    Vesting. Subject to these Terms and Conditions and the provisions of the
Plan, the RSUs will vest in accordance with the schedule set forth in the Notice
of Grant with which these Terms and Conditions are enclosed.
2.    Interpretation. The Participant’s Restricted Stock Unit Award is subject
to the terms and conditions of the Plan, which terms and conditions are
incorporated herein by reference. The Participant’s Restricted Stock Unit Award
is also subject to any rules promulgated pursuant to the Plan by the Board, the
Committee, or the persons designated by the Committee to administer the
day-to-day administration of the Plan. Any decisions or interpretations upon any
questions with respect to a Restricted Stock Unit Award or the Plan shall be
determined by the Board or the Committee (including, where permitted by the
Committee, by any person(s) to whom the Committee has delegated its authority).
The Participant (and any person who has acquired the RSUs by will or the laws of
descent and distribution or intestacy) agrees to accept any such decisions or
interpretations as binding, conclusive, and final in all respects.


3.    Settlement of Restricted Stock Units. Subject to these Terms and
Conditions and the provisions of the Plan, upon each vesting date, the
Participant (or any person who has acquired the RSUs by will or the laws of
descent and distribution or intestacy) will become entitled to delivery of one
share of Common Stock for each Restricted Stock Unit that vests on that date
(the “Vested Shares”). As soon as is administratively and reasonably practicable
thereafter (but in any event, no later than 30 days thereafter), such Vested
Shares will be registered in the Participant’s name or otherwise delivered or
credited for the Participant’s account or benefit (in each case as determined by
the Company), subject to (a) the Participant’s satisfaction of any Tax
Obligations (as defined in Section 5 below); (b) the Participant’s taking of any
additional action deemed necessary or advisable by the Company to enable it to
accomplish the delivery of the shares of Common Stock; and (c) the condition
precedent that, if at any time the Board or the Committee shall determine in
their discretion that the listing, registration, or qualification of the Vested
Shares is required under any federal, state, or other law, rule, or regulation,
or by the requirements of any securities exchange, or that the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of the Vested Shares, then the
RSUs will not vest in whole or in part unless and until such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or the Committee;
provided, however, in the event any action required by clause (a) or (b) above
has not been completed by the Participant on or before March 10 of the calendar
year immediately following the calendar year in which Restricted Stock Units
have become Vested Shares, such Restricted Stock Units will be forfeited at 4:00
p.m., Eastern Time, on such date. No fractional shares of Common Stock will be
issued in settlement of the RSUs.
4.    Rights Upon Termination of Service. In the event of termination of the
Participant’s Service, any Restricted Stock Units that have not vested as of the
date of termination of Service shall automatically and without notice be
forfeited at 4:00 p.m., Eastern Time, on the date of termination; provided that,
notwithstanding anything in the Plan or Notice of Grant to the contrary, in the
event of the termination of the Participant’s Service as a result of death or
Disability, any of the Participant’s outstanding RSUs that have not yet vested
will fully vest as of the date of termination.

 
1
 

--------------------------------------------------------------------------------



5.    Taxes.
a.In order to comply with any federal, state, local, or other laws or
regulations of the United States or any other applicable jurisdiction, the
Company or any Affiliate is authorized to take such action as it shall deem
appropriate to provide that all applicable federal, state, local, or other
income, employment, or other tax withholding or similar obligations
(collectively, “Tax Obligations”) to which the Participant is subject in
connection with the RSUs are withheld or collected from the Participant. If and
to the extent permitted by the Committee from time to time, the Company is
authorized to satisfy the Tax Obligations by any one or more of the following
methods: (i) by requiring the Participant to pay such amount in cash or check;
(ii) by withholding a number of shares of Common Stock that would otherwise be
issued with respect to the RSUs having a market value sufficient to meet the Tax
Obligations; (iii) by instructing the Plan administrator to sell, or cause to be
sold, on behalf of the Participant a number of Vested Shares having a market
value equal to the amount of the Tax Obligations (plus sales commissions) to
which the Participant is subject, and the Participant hereby appoints the
Corporate Secretary of the Company as the Participant’s attorney-in-fact, with
full power of substitution and resubstitution, to execute such sale; (iv) by
deducting the amount of the Tax Obligations out of any other remuneration
otherwise payable by the Company to the Participant; or (v) by such other method
as may become available to the Company from time to time.
b.The Participant is ultimately liable and responsible for all of the
Participant’s Tax Obligations, regardless of any action taken by the Company in
accordance with Section 5.a. The Company makes no representation or undertaking
regarding the treatment of any Tax Obligation in connection with the grant,
vesting, or settlement of the RSUs or the subsequent sale of any of the shares
of Common Stock received upon settlement of any RSUs. The Company does not
commit, and is under no obligation, to structure the Plan and its administration
to reduce or eliminate a Participant’s tax liability.
c.The Participant agrees to release and indemnify the Company and its Affiliates
from any liability or damages arising from or relating to the Participant’s
failure to comply with his or her Tax Obligations.
6.    Restriction on Transfer. Restricted Stock Units and any rights under the
Participant’s Restricted Stock Unit Award may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of by the Participant
except by will or the laws of descent and distribution or intestacy, and any
attempt to sell, assign, transfer, pledge, hypothecate, or otherwise dispose of
the Participant’s RSUs will be void and unenforceable against the Company or any
Affiliate.


7.    Rights as a Shareholder. The Participant will have no rights as a
shareholder with respect to any shares of Common Stock covered by the
Participant’s Restricted Stock Units unless and until the Restricted Stock Units
vest and are registered in the Participant’s name or are otherwise delivered or
credited for the Participant’s account or benefit.


8.    Adjustment of Number of Shares and Related Matters. The number and kind of
shares of Common Stock covered by a Participant’s Restricted Stock Unit Award
shall be subject to adjustment in accordance with the terms of the Plan relating
to recapitalization or reorganization.











 
2
 

--------------------------------------------------------------------------------



9.    Investment Representation. By accepting any shares of Common Stock issued
pursuant to the Participant’s Restricted Stock Unit Award, the Participant
represents and warrants to the Company that the receipt of such shares shall be
for investment and not with a view to distribution; provided that such
representation and warranty shall be inoperative if, in the opinion of counsel
to the Company, a proposed distribution of such shares is pursuant to an
applicable effective registration statement under the Securities Act of 1933, as
amended, or is, without such representation and warranty, exempt from
registration under such Act.
10.    No Right to Continued Service and other Participant Acknowledgments.
Nothing herein shall be construed to confer upon the Participant any right to
continue as an Employee, Director, or Advisor or to interfere with or restrict
in any way the right of the Company or any Affiliate to discharge the
Participant at any time (subject to any contractual rights of the Participant)
for any reason whatsoever, with or without cause and with or without advance
notice. Furthermore, nothing herein shall in any way be construed as imposing on
the Company or any Affiliate a contractual obligation between the Company or any
Affiliate and the Participant, other than with respect to the specific terms of
the Participant’s Restricted Stock Unit Award.
11.    Law Governing. The Participant’s Restricted Stock Unit Award shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.
12.    Legal Construction. In the event that any one or more of these Terms and
Conditions shall be held by a Court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term or condition shall not affect any other term or condition,
and these Terms and Conditions shall be construed in all respects as if the
invalid, illegal, or unenforceable term or condition had never been contained
herein.
13.    Amendments. The Plan and the RSUs may be amended or altered by the Board
or the Committee to the extent provided in the Plan.



 
3
 